Defendant has appealed from an order of the Supreme Court, Albany Special Term, which directed the examination before trial of defendant and of Newborg & Co., a stock brokerage firm of New York, as a witness, and the production upon the examination of books, papers and records. While the action is for a divorce and permanent alimony, it is conceded that the only question for trial is the financial worth of the defendant in order to ascertain the amount of permanent alimony to be fixed. That issue has been stated to be “intricate, involved and difficult” (Plohn v. Plohn, 279 App. Div. 967). The purpose of the order was to permit an examination as to all of defendant’s business transactions for the period since May 10, 1940, including those for or in the name of certain therein specified individuals. Nonetheless it is broad enough in terms to bring under scrutiny the affairs of other persons who are in no manner shown or claimed to have been involved with defendant except as he may have transacted business for them as a broker. The words “ of others ” and the words “ including but not limited to accounts in the names ” (appearing immediately before and following the parentheses in paragraph [2] of the first ordering clause) should be eliminated. The words “ and any other individuals or corporations or firms” (appearing in paragraph [3] of the third ordering clause following the words “ Sophie Plohn ” and preceding the words “during said period”) should be eliminated. In lieu of the above eliminations there should be substituted a direction that Newborg & Co. submit records of commissions paid by it since May 10, 1940, to or on account of defendant growing out of all transactions with individuals, corporations or firms other than the persons and the estate specifically named in the said order. Order modified, on the law and facts, as indicated in the foregoing statement, and as so modified, affirmed, with $10 costs. Foster, P. J., Bergan, Coon, Halpem and Imrie, JJ., concur.